              Case 3:20-cv-05671-JD Document 38 Filed 09/08/20 Page 1 of 4




1    Paul J. Riehle (SBN 115199)
     paul.riehle@faegredrinker.com
2    FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
3    San Francisco, California 94111
     Telephone: (415) 591-7500
4    Facsimile: (415) 591-7510
5    Christine A. Varney (pro hac vice)
     cvarney@cravath.com
6    Katherine B. Forrest (pro hac vice)
     kforrest@cravath.com
7    Gary A. Bornstein (pro hac vice)
     gbornstein@cravath.com
8    Yonatan Even (pro hac vice)
     yeven@cravath.com
9    M. Brent Byars (pro hac vice)
     mbyars@cravath.com
10   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
11   New York, New York 10019
     Telephone: (212) 474-1000
12   Facsimile: (212) 474-3700
13   Attorneys for Plaintiff Epic Games, Inc.
14
                              UNITED STATES DISTRICT COURT
15
                         NORTHERN DISTRICT OF CALIFORNIA
16
17
18   EPIC GAMES, INC., a Maryland
     Corporation,
19
                                     Plaintiff,   Case No. 3:20-CV-05671-JD
20
21                       v.

22   GOOGLE LLC; GOOGLE IRELAND                   PROOF OF SERVICE
     LIMITED; GOOGLE COMMERCE
23   LIMITED; GOOGLE ASIA PACIFIC
24   PTE. LIMITED; and GOOGLE
     PAYMENT CORP.,
25
26                               Defendants.
27
28
               Case 3:20-cv-05671-JD Document 38 Filed 09/08/20 Page 2 of 4




1           I, Natasha Sailla Binte Isa, hereby declare:
2           I am at least 18 years of age, not a party to this action, and a Legal Support
3    Executive in Singapore.
4           The Summons and Complaint for Injunctive Relief for Google Asia Pacific Pte.
5    Ltd. were received by me on September 4, 2020.
6           As prescribed by the law of Singapore for service in an action in its courts of
7    general jurisdiction and as directed by a solicitor in Singapore, I served the Summons
8    and Complaint on Google Asia Pacific Pte. Ltd. by leaving them at the company’s
9    registered office on September 4, 2020:
10
11          Google Asia Pacific Pte. Ltd.
12          8 Marina Blvd 05-02 Marina Bay Financial Centre
13          Singapore 018981
14
15          A true and correct copy of the acknowledgement of receipt is attached. Included
16   in the service were the following additional papers:
17
18          Civil Case Cover Sheet;
19          Consenting to the Jurisdiction of a Magistrate Judge;
20          ECF Registration Information;
21          Plaintiff Epic Games, Inc.’s Certification of Interested Entities or Persons
22          Pursuant to F.R.C.P. 7.1 and L.R. 3-15;
23          Order Settling Initial Case Management Conference and ADR Deadlines;
24          Epic Games, Inc.’s Declination of Magistrate Judge Jurisdiction;
25          Notice of Assignment of Case to a United States Magistrate Judge for Trial;
26          Notice of a Lawsuit and Request to Waive Service of a Summons;
27          Notice of Availability of Magistrate Judge to Exercise Jurisdiction;
28

     Proof of Service                        1
               Case 3:20-cv-05671-JD Document 38 Filed 09/08/20 Page 3 of 4




1           Standing Order for All Judges of the Northern District of California; Contents of
2           Joint Case Management Statement;
3           Standing Order for Civil Cases Before Judge James Donato;
4           Standing Order for Discovery in Civil Cases Before Judge Donato;
5           and
6           Waiver of the Service of Summons.
7
8
9           I declare under penalty of perjury under the laws of the United States of America
10   that the foregoing is true and correct.
11
12
13                                                       ________________________
14                                                       Natasha Sailla Binte Isa
15                                                       Legal Support Executive
16                                                       Clifford Chance Asia
17                                                       12 Marina Blvd.
18                                                       25th Floor, Tower 3
19                                                       Marina Bay Financial Centre
20                                                       Singapore 018982
21
22
23
24
25
26
27
28

     Proof of Service                             2
Case 3:20-cv-05671-JD Document 38 Filed 09/08/20 Page 4 of 4
